[Cite as State v. Howard, 2013-Ohio-1489.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




STATE OF OHIO,                                     :
                                                         CASE NO. CA2012-04-034
        Plaintiff-Appellee,                        :
                                                              OPINION
                                                   :           4/15/2013
   - vs -
                                                   :

JESSICA HOWARD,                                    :

        Defendant-Appellant.                       :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 11CR27720



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Thomas W. Kidd, P.O. Box 231, Harveysburg, Ohio 45032, for defendant-appellant



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Jessica Howard, appeals her convictions and sentence in

the Warren County Common Pleas Court for trafficking in drugs and engaging in a pattern of

corrupt activity.

        {¶ 2} In November 2009, appellant met Matt Geraci at a gym where they both

exercised. The couple began dating in February 2010 and, by April 2010, they were

engaged to be married and were cohabiting at a home located on Marlette Drive in Hamilton
                                                                      Warren CA2012-04-034

County, Ohio. At some point during this early stage of their relationship, appellant became

aware that Geraci sold steroids as a main source of his income.

       {¶ 3} Sometime in early 2011, the Warren County Drug Task Force (the "Drug Task

Force") became aware of Geraci's illicit activities and, on June 21, 2011, executed several

search warrants at the location of Geraci's drug operation at 10979 Reed Hartman Highway,

as well as the home he shared with appellant. During the execution of the search warrants,

detectives found over 200 vials of suspected anabolic steroids, drug paraphernalia, a

multitude of packaging material, and large sums of money.

       {¶ 4} Appellant and Geraci were interviewed several times after the June 21, 2011

search. After an initial investigation, appellant was indicted on one count of trafficking in

drugs in violation of R.C. 2925.03(A)(2) and one count of engaging in a pattern of corrupt

activity in violation of R.C. 2923.32(A)(1).        The trafficking in drugs charge carried

enhancements specifying that the amount of drugs involved exceeded 50 times the bulk

amount and that the trafficking occurred in the vicinity of a school. Appellant pled not guilty

to both charges and a jury trial commenced on March 22, 2012.

       {¶ 5} At trial, Geraci testified against appellant, stating that appellant learned he sold

steroids "around February of 2010" when he "sat her down" in his Warren County

condominium and discussed the operation with her. In April 2010, the couple moved into the

Hamilton County residence, where Geraci sold steroids to anywhere from 15 to 20

individuals. Geraci explained that, after he was contacted by a "customer" for steroids,

Geraci's "associate" would prepare the order, and then place the steroids inside a grill on the

back patio of the residence. The customer would take the steroids from the grill and leave

money, which Geraci would later retrieve.

       {¶ 6} Around April 2011, Geraci testified that he moved the steroid operation to the

CMC Office Center on Reed Hartman Highway in Blue Ash, Ohio in order to keep the
                                              -2-
                                                                      Warren CA2012-04-034

business away from his children.1 At the CMC Office Center, Geraci rented two offices,

"Office C" and "Office F," which he used to organize and implement what he called the

"locker system." The "locker system" worked as follows: within Office F were a series of

lockers with each of Geraci's distributors assigned to a locker. A distributor would contact

Geraci with an "order" of steroids.            The order would be prepared and placed in the

appropriate locker. The distributor would then collect the steroids and leave money in the

locker for Geraci to collect at a later time. Geraci also included invoices with the steroids so

that each distributor knew how much money to leave. The invoices would then be destroyed

in a shredder located inside Office F. The only steroids contained in Office F were inside the

lockers and Geraci testified that only he and his distributors had the combinations to the

lockers. Geraci also stated that the door to Office F was locked by a key pad, to which

appellant did not have the code.

        {¶ 7} Geraci testified that, to inform his distributors of how the locker system worked,

he and appellant created signs with instructions that were hung throughout Office F.

Specifically, Geraci stated that appellant handwrote these signs per his instructions and,

later, he printed copies off his computer and rehung the signs.           The signs included

instructions to shred all invoices when finished for the day and code words to text Geraci

when the transaction was completed or if only the drugs were being picked up without money

being left.

        {¶ 8} Geraci then testified regarding Office C, the location where the steroids were

stored before distribution. Geraci stated that Office C's door contained a key lock, to which

only he and his boss, Ron Herbort, had access but appellant did not. Furthermore, within

Office C was a file cabinet where the steroids were kept. This file cabinet was also locked



1. Appellant was not the biological mother of these children.
                                                     -3-
                                                                      Warren CA2012-04-034

with a key separate from the key used to open Office C's door. Geraci stated that appellant

only had access to these keys when he gave them to her, which occurred rarely, including

one occasion in May or June 2011.

       {¶ 9} According to Geraci, Herbort did not trust Kris Scheid, the individual in charge

of labeling and preparing the steroids for distribution. Therefore, Herbort instructed Geraci to

supervise Scheid when he prepared the steroids. However, in May or June of 2011, Geraci

was unable to supervise Scheid. Therefore, Geraci gave appellant the keys to access Office

C and appellant supervised Scheid while he "label[ed] the bottles and count[ed] the pills"

while in Office F. Though Geraci could not remember how the unlabeled steroids got into

Office F, he testified that, when Scheid was finished labeling and preparing the steroids,

appellant took them back to Office C and left them in the room.

       {¶ 10} As to appellant's further involvement in his steroid operation, Geraci testified

that, on another occasion, appellant retrieved envelopes from the lockers in Office F which

contained money used to purchase steroids. Geraci also stated that, on four to five

occasions, appellant would "double count" money for him that was collected from the lockers

and used to purchase steroids. The money would then be placed in the couple's checking

account and used to pay bills. On four to five occasions, appellant shipped steroids for

Geraci through the mail and, at one point, appellant went to Walmart and used a fictitious

name to pick up a money transfer from Herbort. In addition, Geraci testified that appellant

drove a Volkswagen Bug that was acquired as payment for steroids. Finally, Geraci testified

that appellant would often be present in her and Geraci's residence when steroid transactions

would occur there. However, when asked directly, "[Appellant] was not involved in your

business. * * * Is that correct?" Geraci answered "No."

       {¶ 11} Detective John Wetzel, a police officer for the city of Lebanon and former

detective for the Drug Task Force, testified regarding the June 21, 2011 execution of search
                                              -4-
                                                                       Warren CA2012-04-034

warrants on Offices C and F. Detective Wetzel stated that he was present when the search

warrants were executed and that various syringes, vials containing liquids, and multiple pills

were seized from inside Offices C and F. Detective Wetzel further testified that, during the

execution of the search warrant on Office F, Scheid arrived with a bag full of approximately

120 vials of "suspected steroids." Detective Wetzel explained to the jury that the various

syringes, vials, and pills were seized by the Drug Task Force and taken for testing.

       {¶ 12} Kris Scheid then took the stand for the state, admitting that he knew Geraci and

appellant because he bought and sold steroids from Geraci and worked for Geraci labeling

and preparing steroids for distribution. Scheid testified that, in 2010, when the steroid

operation was run out of Geraci and appellant's Hamilton County home, Scheid would go

over to the house and purchase steroids face to face with Geraci. Specifically, Scheid stated

that Geraci "would hand me the particular order, what I needed" and Scheid would hand

money to Geraci. Scheid stated that, "two or three times," Geraci would not be at the house

and he would "hand [appellant] the money" and he would take his order of steroids that "were

right next to [appellant] on the desk."

       {¶ 13} Scheid further testified that, eventually, Geraci offered him a job labeling

bottles, which began in Geraci and appellant's basement but later occurred at the CMC

Office Center. Scheid stated that, on June 1, 2011, he labeled packages in Office F while

appellant supervised. Scheid explained that he and appellant arrived together and that the

drugs were already located in his locker in Office F. Scheid labeled "little packages" of

approximately 300 pill form "oral antibiotics" and then "handed them off to [appellant]" and

left. The pills included a yellow pill called Winstrol and a white pill called Clenbuterol. Scheid

further stated that Winstrol is a steroid but that Clenbuterol is used for asthma patients and is

not a steroid but is used "in the body building realm" as a "fat burner." During the "couple of

hours" that it took Scheid to label the packages, appellant worked on her own in-home

                                               -5-
                                                                                Warren CA2012-04-034

skincare business and did not participate in the labeling.

        {¶ 14} Next, Joshua Haberstroh, another of Geraci's distributors, testified that he

purchased steroids from Geraci beginning in late 2009. Haberstroh stated that he would, at

times, physically hand money to appellant while in the office of Geraci and appellant's

Hamilton County residence in order to pay for the steroids. Haberstroh stated that appellant

never acted surprised when he paid her. However, Haberstroh further testified that he was

not sure whether appellant knew why he paid her or the purpose of the money.

        {¶ 15} Detective Dan Schweitzer, a member of the Drug Task Force, then testified

regarding an interview he conducted with appellant on the day her and Geraci's residence

was searched. Appellant told Detective Schweitzer she had been aware of Geraci's steroid

operation since April 2010 and that she was familiar with steroids, knowing "what steroids

were and what they looked like." Appellant also told the detective she was aware of Geraci's

locker system and had accompanied Geraci to fill the lockers with steroids on many

occasions, explaining that she and Geraci fill orders "basically once a day" almost every day

of the year.2 Appellant also told the detective that she had filled the lockers in the past,

specifying that she "filled the top row of the lockers with the steroids." Appellant stated that

she, personally, had never taken money out of the lockers but that Geraci would take the

money out of the lockers and hand it to appellant for her to count. Detective Schweitzer also




2. Specifically, Detective Schweitzer stated as follows:

             STATE:                  Did [appellant] ever indicate to you on how many times they
                                     would sell steroids, like was it every day, every month, once a
                                     year?

             DET. SCHWEITZER: I believe I recall that we asked her how many times a day do you
                              fill orders or you and Geraci fill orders and she advised that we
                              do it basically once a day, we don't do it multiple times in the day
                              and then we asked her, how many days a week do you fill them
                              and she's like, she's not sure and it kind of varies, but I believe
                              that she said that they deal drugs or fill the orders, 345 days a
                              year, as opposed to 365 days a year.
                                                      -6-
                                                                                Warren CA2012-04-034

testified that appellant was involved in shipping steroids approximately four times to Florida

for Geraci and "picking up Western Union money orders." Appellant informed Detective

Schweitzer that, on one occasion, she "picked up a money order for approximately $900 for

Ron Herbort" from the "Meijers store" under the name "Margaret Jones."                            Appellant

acknowledged that she knew her Volkswagen Bug was given to Geraci as payment for a

steroid debt. Finally, appellant acknowledged to the detective that she had access to Office

C and knew the keys to Office C and the filing cabinets therein were located "upstairs in their

bedroom."

        {¶ 16} During the interview, Detective Schweitzer also showed appellant photographs

dated June 1, 2011 of her and Scheid outside the CMC Office Center.3 According to

Detective Schweitzer, the photographs depicted appellant holding a bag in her hand and

appellant stated that the bag contained "between four and five hundred bottles of steroids."

Appellant explained that "she was there on that date to basically watch [Scheid] to make sure

that he didn't steal any of the bottles of steroids, while he labeled them." Appellant stated

that she had supervised Scheid on two occasions and that she would take the labeled

steroids out of Office F and return them to Office C when Scheid was finished.

        {¶ 17} Detective Bill Couch was the last detective for the Drug Task Force to testify for

the state. Detective Couch provided surveillance for a number of controlled drug buys

between confidential informants and Geraci and his distributors. Detective Couch testified

regarding the layout of the CMC Office Center, Offices F and C, and their location to a

nearby "kindergarten daycare center."                Specifically, Detective Couch stated that a

kindergarten/day-care center is located to the west of the CMC Office Center and estimated




3. These photographs were not admitted into evidence as they were not disclosed by the state during discovery.
However, Detective Schweitzer's testimony regarding the photographs was permitted over objection by defense
counsel.
                                                     -7-
                                                                    Warren CA2012-04-034

that Office C was within 100 feet of the kindergarten/day-care center while Office F was

"probably 150 maybe, 175 feet" away from the kindergarten/day-care center. Detective

Couch stated that, while conducting surveillance on the CMC Office Center, he and other

officers were able to observe and photograph children entering and exiting the

kindergarten/day-care center and playing in the adjacent play yard.

       {¶ 18} Detective Couch then testified regarding an interview he conducted with Geraci

and appellant two days after the June 21, 2011 execution of the search warrants. Both

Geraci and appellant wanted to know how they could cooperate with the police in order to

help themselves. During the interview, appellant never denied her mutual involvement in the

steroid operation.

       {¶ 19} Brooke J. Ehlers, a forensic chemist with the Miami Valley Crime Laboratory,

also testified at trial. Ehlers stated that she had experience testing steroids and explained

the procedure she uses for testing steroids, which she described as a Schedule III controlled

substance. Ehlers testified that the bulk amount for a Schedule III drug in liquid form is 16

milliliters (mL) and in pill form is 200 unit doses. Ehlers also testified to her knowledge of

Winstrol, explaining that it is "a brand name for a Schedule III controlled substance" and

usually "contains a steroid called Stanozolol." Ehlers confirmed that Clenbuterol is not a

steroid "but has been banned by the FDA."

       {¶ 20} As to the substances found in Offices C and F, Ehlers testified that she

received 269 vials totaling 2,144 mL of liquid for analysis, but that she did not analyze any

pills. Ehlers tested a number of the vials and her analysis revealed the following:




                                             -8-
                                                                Warren CA2012-04-034

                                   VIALS
EXHIBIT   DESCRIPTION                            VIALS TESTED
                                   COLLECTED
                                                 4 Vials Trenbolone Enanthate (43.5mL)
          Vials purchased from
          Geraci at location off   8 vials       2 Vials Testosterone Enanthate (18mL)
2
          Escort    Drive     in   (79.5 mL)
          Mason, Ohio.                           2 Vials Testosterone Proprionate
                                                        (18mL)

                                                 4 Vials Nadrolone Decanoate (34mL)
          Vials purchased by
          Tina Riffenberger from                 1 Vial Testosterone Enanthate /
                                   8 vials
96        Josh Haberstroh off                           Testosterone Cypionate (8.5mL)
                                   (69.5 mL)
          Deerfield         Blvd
          (1/12/2011)                            3 Vials Testosterone Cypionate /
                                                        Testosterone Propionate
                                                        (26 mL)
          Vials purchased by
                                                 4 Vials Testosterone Proprionate
          Tina Riffenberger from
                                 8 vials                (36mL)
98        Josh Haberstroh off
                                 (36 mL)
          Kings Auto Mall Road
                                                 4 Vials did not contain steroids
          (3/9/2011)

                                                 2 Vials Testosterone Enanthate /
        Vials seized from Kris
                                                         Testosterone Propionate
101   & Scheid     off    Reed 109 vials
                                                         (16-18mL)
102     Hartman        Highway (872 mL)
        (6/21/2011).
                                                 (Remaining 107 vials not tested)


          Vials found inside an                  1 Vial Testosterone Enanthate /
          envelope in the file 28 vials                 Testosterone Proprionate (8-9mL)
66
          cabinet      contained (244 mL)
          inside Office C.                       (Remaining 27 vials not tested)

          Vials found inside an
                                                 1 Vial Nandrolone Decanoate (8-9mL)
          envelope in the file 67 vials
73
          cabinet      contained (536mL)
                                                 (Remaining 66 vials not tested)
          inside Office C.

          Vials found inside an                  1 Vial Nadrolone Propionate /
          envelope in the file 41 vials                 Testosterone Propionate (8-9mL)
77
          cabinet      contained (328mL)
          inside Office C.                       (Remaining 40 vials not tested)


                                           -9-
                                                                     Warren CA2012-04-034

       {¶ 21} Finally, appellant testified on her own behalf. Appellant admitted that she knew

Geraci was selling steroids as early as April 2010. Appellant further stated that men would

often walk into her and Geraci's Hamilton County residence unannounced and go "do

business" with Geraci in his home office. Appellant denied that any of these men ever

conducted business with her including handing her money. She further denied that she (1)

placed steroids or retrieved money from the grill on the back patio; (2) packaged or labeled

steroids in her residence; (3) shipped steroids to Florida for Geraci; or (5) had access to

Offices C and F. In addition, appellant specifically stated that she was in no way a part of

Geraci's "business enterprise."

       {¶ 22} However, appellant admitted to supervising Scheid's labeling of steroids on

June 1, 2011 under Geraci's orders. Appellant explained that Geraci was unavailable to

supervise Scheid that day and, therefore, he instructed appellant to make sure Scheid did not

steal anything. Appellant denied ever touching the steroids or being involved in the labeling

that day.

       {¶ 23} Regarding her relationship with Geraci, appellant stated that he was "very

controlling" and that she had "not made a decision on [her] own in the last year and a half."

She stated that Geraci had threatened her in the past and that, on one occasion, he stated

that if she left him, he would kill her. Appellant also explained that Geraci was "in and out

constantly" and "out at all times of the night" without informing appellant where he was going.

However, Geraci would "check up" on appellant, she would "constantly get phone calls from

him and he would randomly stop in." According to appellant, Geraci was "consumed 24/7 by

his business" and would tell her things about the business so that, "if he was ever in trouble,

[appellant] could be in that position as well."

       {¶ 24} However, the jury was later instructed to "disregard all of the testimony where

[appellant] claims she was threatened." The trial court determined that, as appellant failed to
                                              - 10 -
                                                                         Warren CA2012-04-034

"admit that she committed the crime," appellant was not entitled to assert a defense of

duress.

       {¶ 25} The jury ultimately found appellant guilty of both trafficking in drugs and

engaging in a pattern of corrupt activity.         The jury further found that both the bulk

enhancement specification and the vicinity of a school enhancement specification applied in

this case. Appellant was sentenced to serve five years in prison for each offense with the

sentences to run concurrently.

       {¶ 26} Appeal now appeals, raising two assignments of error:

       {¶ 27} Assignment of Error No. 1:

       {¶ 28} THE TRIAL COURT ERRED IN DENYING [APPELLANT] A JURY

INSTRUCTION FOR DURESS ON THE BASIS THAT SHE HAD NOT ADMITTED GUILT TO

THE CRIMES SHE WAS CHARGED.

       {¶ 29} In her first assignment of error, appellant contends that the trial court erred in

failing to instruct the jury on the affirmative defense of duress. The trial court refused to give

the duress instruction on the basis that appellant had not admitted guilt to the crimes.

Appellant contends, however, that she admitted involvement in the crimes, which is all that is

required. In addition, appellant contends that sufficient evidence was brought forth at trial to

prove the affirmative defense of duress by a preponderance of the evidence and, therefore,

the trial court's error was not harmless.

       {¶ 30} It is within the discretion of the trial court to determine whether the evidence

presented at trial is sufficient to require a particular jury instruction. State v. Hall, 12th Dist.

No. CA2007-02-005, 2008-Ohio-1889, ¶ 63; State v. Tucker, 12th Dist. No. CA2010-10-263,

2012-Ohio-139, ¶ 23. Here, there is no evidence in the record that appellant requested an




                                               - 11 -
                                                                                    Warren CA2012-04-034

instruction for duress before the jury retired.4 Thus, appellant has waived any claim of error

regarding the instruction absent plain error. Crim.R. 30(A); Crim.R. 52(B); State v. Williford,

49 Ohio St. 3d 247, 251 (1990). To constitute plain error, the error (1) must be a deviation

from the legal rule, (2) must be an obvious defect in the trial proceedings, and (3) must have

affected the defendant's substantial rights. State v. Payne, 114 Ohio St. 3d 502, 2007-Ohio-

4642, ¶ 16; State v. Dominguez, 12th Dist. No. CA2011-09-010, 2012-Ohio-4542, ¶ 26.

"Plain error does not exist unless the appellant can establish that the outcome of the trial

would have been different but for the trial court's allegedly improper action." Payne at ¶ 17;

Dominguez at ¶ 26; State v. Waddell, 75 Ohio St. 3d 163, 166, 1996-Ohio-100. "Notice of

plain error * * * is to be taken with the utmost caution, under exceptional circumstances and

only to prevent a manifest miscarriage of justice." State v. Long, 53 Ohio St. 2d 91 (1978),

paragraph three of the syllabus; State v. Phillips, 74 Ohio St. 3d 72, 83, 1995-Ohio-171.

        {¶ 31} "Duress is an affirmative defense to a criminal charge." Hall at ¶ 61. A criminal

defendant is entitled to an instruction on the affirmative defense of duress if the defendant

proves by a preponderance of the evidence that she acted under duress or coercion. State

v. Bishop, 12th Dist. No. CA97-07-032, 1998 WL 684486, *6 (Oct. 5, 1998), citing R.C.

2901.05(A); Hall at ¶ 62. A defendant is said to be under duress when he or she is

compelled to commit a crime by another under threat of imminent death or serious bodily

injury, and the force compelling the defendant remains constant, controlling the will of the

unwilling defendant during the entire time he or she commits the act, and is of such a nature

that he or she cannot safely withdraw. Hall at ¶ 61. "In the usual case, duress can be




4. It appears that conversations took place between the trial court, the state, and defense counsel off the record,
presumably regarding a duress jury instruction. However, as these conversations are not a part of the record, we
cannot be sure what occurred. As this court must base its decisions upon only that information that is found in
the record, we must apply a plain error analysis. See State v. Gaines, 12th Dist. No. CA99-04-082, 2000 WL
433235, * 5 (April 17, 2000) ("our review is limited to the trial court record").
                                                      - 12 -
                                                                     Warren CA2012-04-034

effectively shown only by the defendant testifying as to the fear or force which compelled him

to act." Bishop at *6. Furthermore, "in order to assert a defense of duress, one must

logically admit involvement in the crimes charged[.]" State v. Skatzes, 104 Ohio St. 3d 195,

2004-Ohio-6391, ¶ 193; Hall at ¶ 65.

       {¶ 32} In this case, appellant, on direct examination, testified that Geraci had

threatened her in the past and that, on one occasion, stated he would kill her if she ever left

him. Appellant further testified that Geraci was "very controlling" and would check up on her

through phone calls and by "randomly stop[ping] in."

       {¶ 33} In addition, appellant admitted that she had supervised Scheid while he labeled

steroids and that Geraci had not been present that day. Appellant further admitted to picking

up a Western Union money order from Ron Herbort. Importantly, however, at the conclusion

of her direct examination, the following exchange took place:

              DEFENSE:             Jessica, did you do the things that they're
                                   accusing you of doing?

              APPELLANT:           No.

              DEFENSE:             Did you participate in the steroid/Geraci
                                   enterprise?

              APPELLANT:           No.

              DEFENSE:             Were you a vital person in this ring of business
                                   men?

              APPELLANT:           No, I was a mother.

       {¶ 34} It was within the discretion of the trial court to determine whether sufficient

evidence was presented to require an instruction on the affirmative defense of duress.

Based upon our review of the record, appellant's testimony regarding her involvement in the

crime was contradictory at best, as she admitted to supervising Scheid but stated that she

never touched the drugs and did not participate in the steroid operation.


                                             - 13 -
                                                                                  Warren CA2012-04-034

        {¶ 35} Moreover, even if appellant admitted to her involvement in the crime, she failed

to satisfy the elements that an immediate and continuous threat of violence was upon her

from which she could not safely withdraw. Though appellant testified that Geraci threatened

her, this threat had no relation to the steroid operation. In addition, Geraci was not present

during the only illicit conduct appellant admitted to—supervising Scheid—and, therefore,

appellant fails to demonstrate how she could not have safely withdrawn.

        {¶ 36} Thus, we find that the trial court did not err in refusing to instruct the jury on the

affirmative defense of duress and that the outcome of the trial would not have been different

had the jury instruction been given. Accordingly, appellant's first assignment of error is

overruled.

        {¶ 37} Assignment of Error No. 2:

        {¶ 38} THE CONVICTIONS AS RELATED TO THE ENHANCEMENT FOR DRUG

TRAFFICKING AND ENGAGING IN A PATTERN OF CORRUPT ACTIVITY WITHIN THE

VICINITY OF A SCHOOL AND THE ENHANCEMENT FOR AN AMOUNT EXCEEDING

FIFTY TIMES THE BULK ARE AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE

AND WERE NOT PROVEN BY A SUFFICIENCY OF THE EVIDENCE.5

        {¶ 39} In her second assignment of error, appellant challenges the enhancements

placed upon her conviction for drug trafficking with an amount of illegal drugs exceeding 50

times the bulk amount ("bulk amount enhancement") and for committing that crime within the

vicinity of a school ("school enhancement") as not sufficiently supported by the evidence and

against the manifest weight of the evidence.

        {¶ 40} When reviewing the sufficiency of the evidence underlying a criminal conviction,


5. At oral argument, counsel for appellant argued generally that appellant's convictions were against the
manifest weight of the evidence and not supported by sufficient evidence. Additionally, counsel for appellant
raised the issue of venue for the first time. However, as those arguments were not specifically raised as
assignments of error or discussed in the brief, this court declines to consider the merits of such arguments. See
App.R. 12.
                                                      - 14 -
                                                                      Warren CA2012-04-034

the function of an appellate court is "to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant's guilt

beyond a reasonable doubt." State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the

syllabus. "The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact would have found the essential elements of the

crime proven beyond a reasonable doubt." Id.

       {¶ 41} "While the test for sufficiency requires a determination of whether the state has

met its burden of production at trial, a manifest weight challenge concerns the inclination of

the greater amount of credible evidence, offered in a trial, to support one side of the issue

rather than the other." State v. Wilson, 12th Dist. No. CA2006-01-007, 2007-Ohio-2298, ¶

34. In determining whether the conviction is against the manifest weight of the evidence, an

appellate court "must weigh the evidence and all reasonable inferences from it, consider the

credibility of the witnesses and determine whether in resolving conflicts, the jury clearly lost

its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered." State v. Coldiron, 12th Dist. Nos. CA2003-09-078,

CA2003-09-079, 2004-Ohio-5651, ¶ 24; State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-

Ohio-52. "This discretionary power should be exercised only in the exceptional case where

the evidence weighs heavily against conviction." Id.

       {¶ 42} In this case, appellant failed to challenge the bulk amount and school

enhancements on cross-examination, through motion, or through a proposed jury instruction.

In short, the issue was never brought to the trial court's attention. As such, our review of

appellant's arguments is limited to a plain error analysis. See State v. Manley, 71 Ohio St. 3d
342, 347 (1994).

       {¶ 43} "Pursuant to the terms of Crim.R. 52(B), plain errors or defects which affect

substantial rights may be grounds for reversal even though they were not brought to the
                                             - 15 -
                                                                               Warren CA2012-04-034

attention of the trial court." Id. As stated above, to constitute plain error, "the error must be

obvious on the record, palpable, and fundamental, so that it should have been apparent to

the trial court without objection." Dominguez, 2012-Ohio-4542 at ¶ 26.

                                    Bulk Amount Enhancement

        {¶ 44} As to the bulk amount enhancement, appellant contends that the state failed to

sufficiently prove the identity, weight, and dosage of the drugs appellant allegedly trafficked in

on June 1, 2011. Specifically, appellant argues that, while the state can connect appellant to

images taken June 1, 2011 involving steroids in pill form, the state failed to put forth any

evidence that appellant was involved with the liquid steroids introduced at trial or that the pills

involved included steroids in bulk amount. Essentially, appellant argues that her conviction

for drug trafficking is against the manifest weight of the evidence and not supported by

sufficient evidence because (1) she was not in possession of liquid steroids on June 1, 2011,

and (2) there is no evidence that the steroids she did possess on June 1, 2011 exceeded 50

times the bulk amount.

        {¶ 45} Appellant was found guilty of trafficking in drugs in violation of R.C.

2925.03(A)(2), which provides that no person shall knowingly "prepare for shipment, ship,

transport, deliver, prepare for distribution, or distribute a controlled substance * * * when the

offender knows or has reasonable cause to believe that the controlled substance * * * is

intended for sale or resale by the offender or another person." Generally, drug trafficking is a

felony of the fifth degree. R.C. 2925.03(C)(2). However, R.C. 2925.03(C)(2)(e) states that

drug trafficking is a felony of the second degree if the amount involved equals or exceeds 50
                      6
times the bulk amount. R.C. 2925.01(D)(5) defines "bulk amount" as "[a]n amount equal to

or exceeding two hundred solid dosage units, sixteen grams, or sixteen milliliters of a


6. In this case, appellant's conviction was further elevated to a felony of the first degree because the drug
offense allegedly occurred within the vicinity of a school.
                                                    - 16 -
                                                                       Warren CA2012-04-034

compound, mixture, preparation, or substance that is or contains any amount of a schedule

III anabolic steroid."

       {¶ 46} While the definition of "bulk amount" is a matter of law, the questions of

whether a substance seized from an accused is a drug of abuse and whether it exceeds the

bulk amount are questions of fact. State v. Montgomery, 17 Ohio App. 3d 258, 260 (1st

Dist.1984). Thus, the trier of fact must be convinced that the evidence has established

beyond a reasonable doubt the identity and weight of a Schedule III anabolic steroid before

the defendant can be found guilty. See id.

       {¶ 47} In support of its contention that appellant trafficked in drugs on June 1, 2011,

the state produced the testimony of Scheid, who stated that appellant supervised his labeling

and preparation of drugs for distribution on that date. Scheid further testified that the types of

drugs being handled that day were Winstrol and Clenbuterol, both in pill form. Appellant

estimated that Scheid labeled 400-500 bottles of steroids that day. Additionally, Geraci and

Detective Schweitzer testified that, after Scheid finished labeling the Winstrol and

Clenbuterol, appellant carried the pills to Office C and placed the pills in the room. In fact,

appellant testified that Scheid "just handed me a bag and I walked up the stairs and [Geraci]

told me to take whatever was given to me and put it on the floor in [Office C.]"

       {¶ 48} However, this is not the only testimony presented at trial which indicated

appellant had access to the voluminous amounts of steroids involved in this case. Detective

Schweitzer and Geraci also testified that appellant had shipped at least four packages of

steroids to Florida for Geraci. Geraci further testified that appellant often went with him to the

CMC Office Center and Detective Schweitzer testified that appellant told him she had

personally stocked the top row of lockers in Office F with steroids and that she had

knowledge of the entire steroid operation, including the fact that the steroids in the lockers

would be used for personal use as well as for resale.
                                              - 17 -
                                                                                    Warren CA2012-04-034

        {¶ 49} All of the above events occurred between the moving of the steroid operation to

the CMC Office Center in April 2011, and the execution of the search warrants on June 21,

2011. Finally, Ehlers, the forensic chemist who tested the vials found at the CMC Office

Center, testified that the majority of the vials found in Offices C and F contained schedule III

steroids.

        {¶ 50} Thus, competent, credible evidence was presented to the jury that, on or about

June 1, 2011, appellant knowingly prepared for shipment, shipped, transported, delivered,

prepared for distribution, or distributed anabolic steroids knowing or with reasonable cause to

believe that the intent was to sell or resell the anabolic steroids.

        {¶ 51} In addition, there was competent, credible evidence that the amount of steroids

involved exceeded 50 times the bulk amount, or 800mL. From the evidence presented at

trial, appellant can be linked only to those vials of steroids found within Offices C and F on

June 21, 2011, which include state's exhibits 66, 73, and 77.7 Those exhibits contained 136

vials and 1,108mL of steroids. As such, appellant can be linked to over 800mL of steroids.

Therefore, her conviction and bulk amount enhancement were not against the manifest

weight of the evidence and, consequently, were supported by sufficient evidence.

                                  Vicinity of a School Enhancement

        {¶ 52} As to the school enhancement, appellant contends that (1) the state failed to

put forth credible evidence that appellant's offenses were, in fact, committed within 1,000 feet

of a school; (2) the state failed to established that the kindergarten/daycare center constitutes

a school pursuant to R.C. 2925.01(Q); and (3) the trial court failed to instruct the jury on the

definition of a school pursuant to R.C. 2925.01(Q).




7. Geraci testified that appellant had nothing to do with state's exhibit 2, the eight vials purchased from him off
Escort Drive in Mason, Ohio. Furthermore, there was no testimony linking appellant to the vials of steroids
purchased on January 12, 2011 and March 9, 2011 involving Haberstroh and Tina Riffenberger.
                                                      - 18 -
                                                                       Warren CA2012-04-034

       {¶ 53} As previously indicated, appellant was found guilty of trafficking in drugs in

violation of R.C. 2925.03(A)(2), which provides that no person shall knowingly "prepare for

shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled substance

* * * when the offender knows or has reasonable cause to believe that the controlled

substance * * * is intended for sale or resale by the offender or another person." This offense

allows for the enhancement of the specified felony level if the offense occurs in the vicinity of

a school. See R.C. 2925.03(C)(2)(e) (Trafficking in drugs is a felony of the first degree where

the amount of drug involved equals or exceeds 50 times the bulk amount and the offense

occurred in the vicinity of a school).

       {¶ 54} An offense is committed in the vicinity of a school when the offense is

committed "within one thousand feet of the boundaries of any school premises[.]" R.C.

2925.01(P); State v. McCree, 12th Dist. Nos. CA2010-02-029, CA2010-02-030, 2011-Ohio-

1993, ¶ 28. “School premises” is defined by R.C. 2925.01(R) to include either of the

following:

              (1) The parcel of real property on which any school is situated,
              whether or not any instruction, extracurricular activities, or
              training provided by the school is being conducted on the
              premises at the time a criminal offense is committed;

              (2) Any other parcel of real property that is owned or leased by a
              board of education of a school or the governing body of a school
              for which the state board of education prescribes minimum
              standards under [R.C. 3301.07] and on which some of the
              instruction, extracurricular activities, or training of the school is
              conducted, whether or not any instruction, extracurricular
              activities, or training provided by the school is being conducted
              on the parcel of real property at the time a criminal offense is
              committed.


“School,” as used in defining “school premises,” is defined as:

              [A]ny school operated by a board of education, any community
              school established under [R.C. Chapter 3314], or any nonpublic
              school for which the state board of education prescribes
                                              - 19 -
                                                                        Warren CA2012-04-034

              minimum standards under [R.C. 3301.07], whether or not any
              instruction, extracurricular activities, or training provided by the
              school is being conducted at the time a criminal offense is
              committed.

R.C. 2925.01(Q).

       {¶ 55} The school enhancement specification increases the felony level for the offense

and must be separately established beyond a reasonable doubt. State v. Boyd, 6th Dist. No.

OT-06-034, 2008-Ohio-1129, ¶ 40, citing State v. Manley, 71 Ohio St. 3d 342, 346 (1994). As

such, it is "an essential element of the state's case-in-chief." Id. The intent behind the

school enhancement specification is "to punish more severely those who engage in the sale

of illegal drugs in the vicinity of our schools and our children." Manley at 346; Boyd at ¶ 46.

"Laxness in proof that an illegal drug sale occurred in the vicinity of a school for minor

children—as opposed to a vacant school building or a post-secondary welding school—

results in defendants receiving enhanced penalties contrary to the purpose of the law." Boyd

at ¶ 46; State v. Darling, 8th Dist. No. 92120, 2009-Ohio-4198, ¶ 20.

                         Kindergarten/Day-care Constituting School

       {¶ 56} Appellant first contends that the state failed to present sufficient evidence that

the kindergarten/day-care center testified to by Detective Couch satisfies the definition of

"school" pursuant to R.C. 2925.01(Q) and (R). Within this argument, appellant additionally

asserts that the trial court committed plain error in not instructing the jury on the definition of

"school."

       {¶ 57} In 1994, the Ohio Supreme Court addressed the very issue before us today,

where a defendant was convicted of drug trafficking in the vicinity of the school and

challenged for the first time on appeal the school enhancement specification. Manley, 71
Ohio St. 3d 342. In Manley, two police officers and a police informant testified that the drug

transaction at issue took place in close proximity to "the Whittier School," with one witness

                                               - 20 -
                                                                     Warren CA2012-04-034

measuring the distance at 250.3 feet. Id. at 346. No testimony was elicited as to whether the

Whittier School satisfied the definition of school under R.C. 2925.01(Q) and (R), no

instruction regarding the definition of school was provided to the jury, and the defendant

failed to make any challenge regarding the school enhancement to the trial court. Id.

       {¶ 58} On appeal, the court of appeals reversed the defendant's sentence under the

school enhancement based, in part, on the trial court's failure to provide the jury with a

specific definition of school. Id. at 347. However, on further appeal, the Ohio Supreme Court

found that "a trial court's failure to separately and specifically charge a jury as to each

element of an offense does not per se constitute plain error." (Emphasis sic.) Id. The Ohio

Supreme Court further determined that "affirmative proof that a board of education operated

the premises" is not necessary to prove beyond a reasonable doubt that the offense was

committed in the vicinity of a school. Id. at 347-348. Rather, the Court determined that

circumstantial evidence may be just as effective in proving the existence of a school as direct

evidence. Id. at 348. As three witnesses testified that the drug transaction occurred within

the immediate vicinity of a school, and the issue of whether the Whittier School met the

definition of school under R.C. 2925.01(Q) and (R) was not challenged at the trial court level,

the Ohio Supreme Court determined that, in viewing the evidence in a light most favorable to

the prosecution, plain error did not occur as the outcome of the trial would not clearly have

been otherwise. Id.

       {¶ 59} Since Manley, several courts have addressed the type of evidence sufficient to

prove the school enhancement specification. For example, in State v. Cates, 10th Dist. No.

00AP-73, 2000 WL 1724870 (Nov. 21, 2000), the Tenth Appellate District sustained a school

enhancement penalty as supported by sufficient evidence where two officers testified that the

offense occurred in the vicinity of "Douglas Elementary." Id. at * 2. The Tenth District

determined that this testimony sufficiently showed the existence of a school as defined in the
                                             - 21 -
                                                                       Warren CA2012-04-034

statute. The Eleventh District in State v. Speers, 11th Dist. No. 2003-A-0112, 2005-Ohio-

4654, also followed this logic.

       {¶ 60} In State v. McDuffey, 3rd Dist. No. 13-03-41, 2003-Ohio-6985, the Third

Appellate District applied Manley and determined that, since the school at issue was referred

to by name, "St. Wendeline Elementary School," the testimony at trial, "when viewed in a

light most favorable to the prosecution, provided sufficient evidence for a rational trier of fact

to have found this essential element of the crime proven beyond a reasonable doubt." Id. at

¶ 8.

       {¶ 61} The Fourth Appellate District, in State v. Throckmorton, 4th Dist. No. 08CA17,

2009-Ohio-5344, reversed on other grounds, State v. Throckmorton, 126 Ohio St. 3d 55,

2010-Ohio-2693, also strictly adhered to the Ohio Supreme Court's decision in Manley. In

Throckmorton, several witnesses testified that the defendant committed drug offenses in the

vicinity of a school. The Fourth District chose to follow the "caution" expressly stated by

Manley that courts should not read R.C. 2925.01(Q) and (R) "so rigidly as to preclude a

conviction when the facts clearly demonstrate that the offense occurred 'in the vicinity of a

school.'" Id. at ¶ 37. To do so would leave the statute's purpose—to punish more severely

those who commit offenses in the vicinity of a school—unfulfilled. Id. at ¶ 39. The court then

pointed out that "no one seriously challenge[d] whether the premises were school premises"

and the defendant's counsel implied, at a bench conference, that he did not question whether

the building at issue was actually a school but only whether the state had produced a witness

to "utter the magic words contained in the statute." Id. at ¶ 37-39.

       {¶ 62} The Eighth Appellate District also chose to apply Manley strictly. State v.

Manlet, 8th Dist. No. 93309, 2010-Ohio-3503. In Manlet, a narcotics detective testified that

the location of several drug transactions occurred "a stone's throw" away from "a licensed

day care" called "Faith Presbyterian Head Start Day Care." Id. at ¶ 31. When questioned by
                                              - 22 -
                                                                       Warren CA2012-04-034

the prosecutor, the detective stated that the day-care was "state certified," although no

supporting evidence was provided on this point. Id. at ¶ 32. The defendant did not challenge

the detective's testimony as to the existence of the daycare. Id. at ¶ 33. The Eighth District

determined that, although there was little indication that the facility was a school as defined in

R.C. 2925.01(Q), the facts of the case were directly on point with Manley. Id. at ¶ 37.

       {¶ 63} In State v. Shaw, 7th Dist. No. 03 JE 14, 2004-Ohio-5121, on the other hand,

the Seventh Appellate District vacated a school enhancement penalty on the basis of

insufficient evidence. In Shaw, officers witnessed the defendant throw a baggie of crack

cocaine out of a vehicle while within 1,000 feet of "Wells school." Id. at ¶ 2. Several

witnesses and counsel for both parties referred to the building as "Wells school" and the trial

judge attempted to take judicial notice of the fact that "everybody in Jefferson County" knows

that "Wells school" is a school. Id. at ¶ 43. Defense counsel cross-examined the witnesses

regarding whether the school was run by a school board and the trial court instructed the jury

on the definitions of "school," "school premises," and "school building" as defined in R.C.

2925.01. Id. at ¶ 45-47. However, the Seventh District determined that the prosecution failed

to prove the school enhancement specification beyond a reasonable doubt. Id. at ¶ 57. The

court pointed out that "[n]o witness actually testified that [the defendant's] drug offenses

occurred within one thousand feet of an actual school" and that "each witness assumed the

existence of an operational school at [that] location." Id. at ¶ 56. The Seventh District found

that "merely calling the building 'Wells school' does not rise to the level required to prove its

existence." Id. The court then vacated the school specification enhancement penalty and

remanded the case for resentencing. Id. at 57.

       {¶ 64} Similarly, in State v. Boyd, 2008-Ohio-1129, the Sixth Appellate District

determined that the testimony elicited by one detective was not sufficient to establish the

existence of a school within the vicinity of the drug transaction. In Boyd, a drug task force
                                              - 23 -
                                                                        Warren CA2012-04-034

detective who supervised "controlled buys" between the defendant and a confidential

informant testified that the location where the buys occurred was 264 feet from "school

property." Id. at ¶ 13. During his testimony, the detective never stated the name of the

school or described the type of school and no other evidence was presented regarding the

school. Id. at ¶ 48. The Sixth District determined that it could not "assume the existence of

sufficient evidence to support an essential element of the state's case-in-chief." Id. As the

state presented insufficient evidence on its burden of proof, the Sixth District determined that

"the failure to instruct the jury that a 'school' must meet the definition of R.C. 2923.01 is plain

error." Id. The Sixth District then reversed and vacated the defendant's school enhancement

specifications. Id. at ¶ 50.

       {¶ 65} In the case before us, only one witness testified to the existence of a

kindergarten/day-care center within 1,000 feet of the CMC Office Center where the drug

transactions would occur. Detective Couch testified that Offices C and F were within 200 feet

of a "kindergarten daycare center" and that, "on many occasions, myself and whoever I was

with, when a drug transaction took place, we would take pictures of the kids either coming

into the building, leaving the building or playing out in the play yard." Though Detective

Couch never referred to the building specifically as a "school," the term "kindergarten" is

defined as "a school or division of a school below the first grade." Webster's Third New

International Dictionary (1993) 1243. In addition, R.C. Chapter 3114—used in the definition

of school under R.C. 2925.01(Q)—utilizes the term "kindergarten" in discussing community

schools. See R.C. 3114.08 ("The state board of education shall adopt rules requiring * * * a

local school district to annually report * * * the number of students entitled to attend school in

the district who are enrolled in kindergarten in a community school"). Finally, Detective

Couch testified that children could be seen entering, exiting, and playing around the building,

thereby indicating that the building was currently being used as a kindergarten/day-care
                                               - 24 -
                                                                      Warren CA2012-04-034

center.

       {¶ 66} Based upon our review of the record and the numerous cases on point, we

follow with the logic of the Ohio Supreme Court and the Third, Fourth, Eighth, Tenth, and

Eleventh Districts. We find that circumstantial evidence may be used to prove that a building

falls under the definition of "school" required by R.C. 2925.01(Q). We further find, in viewing

the evidence in a light most favorable to the prosecution, that sufficient evidence was

produced at trial to support the school enhancement specification, that the jury did not lose

its way in convicting appellant of the school enhancement, and that the trial court did not

commit plain error in failing to instruct the jury on the definition of "school" pursuant to R.C.

2925.01(Q). Although the state could have presented clearer evidence of the existence of

the school including, for example, the name of the school, the state met its burden of

establishing the existence of a school beyond a reasonable doubt. To hold otherwise would

leave the purpose of the statute—to punish more severely those who commit offenses in the

vicinity of a school—unfulfilled. Manley at 346

                                    Distance from School.

       {¶ 67} Appellant additionally argues that the state failed to provide sufficient evidence

that the drug transaction took place within 1,000 feet of a school. Specifically, appellant

contends    that   Detective    Couch's     "estimations"    and    "assumptions"     that   the

kindergarten/daycare center was within 200 feet of both Offices C and F were insufficient to

support the school enhancement specification.

       {¶ 68} In support of this contention, appellant cites State v. Olvera, 6th Dist. Nos. WM-

98-022, WM-98-023, 1999 WL 819346 (Oct. 15, 1999), where the Sixth District determined

that the testimony of one police officer that the drug transactions occurred "709 feet" from the

front step of a middle school was insufficient to support a school enhancement. Id. at * 9.

The court in Olvera stated that the police officer failed to explain how he ascertained the
                                              - 25 -
                                                                    Warren CA2012-04-034

distance, that it was unclear whether the exhibit used by the officer to diagram the distance

was drawn to scale, and that the diagram was not made part of the trial court's record. Id.

       {¶ 69} Although Olvera supports appellant's contention, more recent Ohio cases have

held that a witness's approximation that the distance between a drug transaction and a

school is 1,000 feet is sufficient to uphold a defendant's conviction and not against the

manifest weight of the evidence. State v. Throckmorton, 2009-Ohio-5344 at ¶ 36 (testimony

that the drug offenses occurred "close to the school," with supporting photographic evidence,

is sufficient evidence to support school specification enhancement); State v. Brown, 9th Dist.

No. 23637, 2008-Ohio-2670, ¶ 18 (conviction supported by the evidence where evidence,

including photographs, demonstrated that drug transaction occurred in a house directly

across the street from school); State v. Speers, 2005-Ohio-4654 at ¶ 34 (conviction and

enhancement not against the manifest weight of the evidence where two detectives testified

that they visually observed the distance to be around 400 feet and that the drug transactions

occurred on the "same city block" and the "property lot adjacent to the elementary school");

State v. Cates, 2000 WL 1724870 at *2 (approximating the distance between drug

transaction and school and measuring the distance between a drug transaction and school

by driving in car is sufficient to support jury conviction and enhancement); but see State v.

Goins, 5th Dist. No. CA99-08, 2000 WL 1523159 (Sept. 29, 2000) (state failed to present

sufficient evidence to prove school specification enhancement where a laser speed control

was used to measure the distance, "as the crow flies," between a drug transaction and

school but did not consider a ravine which separated the drug transaction location and the

school).

       {¶ 70} In this case, Detective Couch estimated that that Office C was 100 feet away

from the kindergarten/day-care center and Office F was 150-175 feet away. Based upon this

evidence, we agree with the above line of cases that a witness' approximation of the distance
                                            - 26 -
                                                                  Warren CA2012-04-034

between a drug transaction and a school is sufficient to uphold a school specification

enhancement. As such, we find that the state presented sufficient evidence to support the

school specification enhancement and the jury did not lose its way and create a manifest

miscarriage of justice in finding that appellant's offenses occurred within 1,000 feet of a

school. The state presented sufficient evidence to support appellant's school enhancement

specification.

       {¶ 71} Accordingly, appellant's second assignment of error as to the school

enhancement is overruled.

       {¶ 72} Judgment affirmed.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                           - 27 -